Citation Nr: 0612432	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-25 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel







INTRODUCTION

The veteran had active service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran indicated in his October 2003 substantive appeal 
that he desired a Travel Board Hearing.  A separate Hearing 
Options document of the same date reflects that he requested 
a local RO hearing.  In light of the conflicting information 
between the substantive appeal and the Hearing Options 
document, it is unclear whether the veteran wanted an RO 
hearing in addition to, or in lieu of, a Board hearing.  To 
ensure due process concerns are complied with, a remand for a 
Travel Board hearing to be scheduled is warranted.  

In addition, the veteran submitted additional evidence to the 
Board in April 2006.  Since the veteran has not submitted a 
waiver of RO jurisdiction over those records, this claim must 
be remanded so that these records can be reviewed by the RO 
in the first instance.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice that a disability rating and effective date would 
be assigned if service connection is granted.  In light of 
the remand for other purposes, the RO can provide a 
supplemental notice to the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) during the remand that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and advises of the types of evidence 
necessary to substantiate those elements.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded, and includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the newly submitted evidence.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.



3.  After the above is complete, the RO 
shall schedule the veteran Travel Board 
hearing before a Veterans Law Judge at the 
earliest available opportunity, in 
accordance with applicable procedures, and 
notify the veteran of the date and time 
thereof.  If he wishes to withdraw the 
request for the hearing, that should be 
done by written document submitted to the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





